t c memo united_states tax_court donna j collins petitioner v commissioner of internal revenue respondent shahram manighalam petitioner v commissioner of internal revenue respondent docket no filed date gary r king for petitioner in docket no shahram manighalam pro_se kevin w coy and kelley blaine for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure - - the xircom company extended a job offer to shahram manighalam petitioner petitioner then resigned from a position with his prior employer american telephone telegraph at t however xircom rescinded its job offer before petitioner began his employment at xircom and at t refused petitioner’s request to rescind his resignation as compensation xircom paid dollar_figure to petitioner in the issues for decision are whether petitioners may exclude the xircom payments for from gross_income under sec_104 as damages for a personal injury we hold that they may not whether petitioners are liable for the addition_to_tax for failure to timely file under sec_6651 for we hold that they are whether the statute_of_limitations bars assessment of tax for we hold that it does not section references are to the internal_revenue_code as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure ' before trial donna j collins conceded all separate issues raised in her petition and agreed to be bound by the court’s decision on all other issues in shahram manighalam’s case - - findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners resided in fullerton california when they filed their petitions their cases were later consolidated for trial briefing and opinion petitioner has a bachelor’s and a master’s degree in electrical engineering petitioners were married in donna j collins collins did not work outside the home while she was raising petitioners’ two young sons in petitioner worked as an engineer for at t in huntington beach california in early in a recruiting firm contacted petitioner about working for xircom inc xircom in thousand oaks california james richard soriano iii soriano and several xircom engineers interviewed petitioner on date xircom offered petitioner a job at a monthly salary of dollar_figure beginning date xircom agreed to pay petitioners’ relocation expenses from fullerton where they lived at the time to thousand oaks petitioner accepted the xircom offer petitioner resigned from at t on date xircom withdrew its offer to petitioner on date petitioner unsuccessfully tried to withdraw his resignation from at t he advised xircom of this fact on date - - b petitioner’s negotiations with xircom before xircom had occasionally offered jobs to prospective employees other than petitioner and withdrawn those offers before the employee began to work for xircom in xircom’s practice was to offer to prospective employees from whom it had withdrawn employment offers replacement salary replacement medical insurance payments and out--placement services on date xircom offered petitioner medical insurance out-placement services and payments equal to months of his at t salary xircom intended the payments to replace the compensation that petitioner would have earned in months at at t if xircom had not made a job offer to him petitioner made a counteroffer in which he asked for months of the salary xircom had promised him dollar_figure per month and a positive employment reference on date xircom agreed petitioner and xircom signed a consulting agreement effective as of date which said that petitioner was an independent_contractor of xircom xircom agreed to pay petitioner dollar_figure per month until date and it gave petitioner a positive employment reference out-placement services include assistance in career planning and development of skills in areas such as resume preparation and interviewing - - petitioner performed no services for xircom in xircom paid petitioner dollar_figure in and dollar_figure in under the consulting agreement xircom issued to petitioner forms misc miscellaneous income showing that it had paid him nonemployee compensation in those amounts the consulting agreement was scheduled to expire on date on date petitioner wrote to xircom and asked xircom to extend the period for which he was to be compensated for another months xircom refused petitioner then offered to release xircom from liability for any damages inflicted on me as a result of xircom’s withdrawal of job offer on date xircom offered to extend the original agreement for months until date if petitioner agreed to sign a settlement agreement and mutual release of all claims petitioner refused on date petitioner threatened to sue xircom if it did not agree to pay him a lump-sum payment of dollar_figure months of compensation dollar_figure plus months of cobra coverage dollar_figure petitioner asked xircom to characterize all of its payments to him as a personal injury settlement for tax purposes xkircom refused to do so cc petitioner’s lawsuit on date petitioner sued xircom in the superior court of orange county california petitioner sought dollar_figure million in damages for loss of earnings he alleged three causes of action breach of contract intentional tort for fraudulent inducement to enter into a contract and general negligence the court granted xircom’s motion for judgment on the pleadings as to the intentional tort and negligence claims the court found no breach of contract because the contract could be unilaterally terminated petitioner amended his complaint to add a cause of action for equitable_estoppel the court denied relief to petitioner finding that he had not shown that he suffered damages directly related to his reliance on xircom’s job offer d petitioners’ family petitioners had no source_of_income other than petitioner’s employment they were devastated by xircom’s withdrawal of its job offer to petitioner and at t’s refusal to allow him to rescind his resignation during that time petitioners did not sleep well and they became short tempered with each other and their children petitioners separated in october or date and later divorced eb petitioners’ return extension of time to assess and notice_of_deficiency petitioners filed a joint_return for on date on date petitioner signed a form_872 consent to extend the time to assess tax extending the period to assess tax for until date respondent issued the notice_of_deficiency to petitioners on date opinion a whether petitioners may exclude from gross_income under sec_104 dollar_figure that petitioner received in petitioners contend that the dollar_figure that petitioner received from xircom in is excludable from gross_income as damages for a personal injury under sec_104 a petitioners contend that xircom and at t colluded to prevent petitioner from being employed by either of them petitioners contend that because of petitioner’s job situation they became physically ill lost sleep suffered emotional distress and were divorced and that the payments were on account of those personal injuries ’ sec_104 provides sec_104 in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness for the year in issue personal injuries included both physical and nonphysical injuries 515_us_323 n --- - respondent contends that petitioners may not exclude the xircom payments from income under sec_104 because xircom paid those amounts to replace wages petitioner would have earned if xircom had not withdrawn its job offer we agree with respondent for reasons discussed next gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_104 we decide the tax treatment of the xircom payments by considering in lieu of what these amounts were paid 105_tc_396 affd 121_f3d_393 8th cir the date agreement between petitioner and xircom does not state that the payments were on account of personal_injury_or_sickness where a settlement agreement is silent as to whether a payment was made on account of a personal injury the most important factor in determining the application of sec_104 is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 290_f2d_283 2d cir affg per sec_7491 applies to court proceedings arising in connection with examinations commencing after date petitioners do not contend that respondent bears the burden of proving that sec_104 does not apply and they introduced no evidence establishing that the examination in this case commenced after date accordingly petitioners bear the burden of proving that sec_104 applies rule a curiam tcmemo_1960_21 88_tc_834 affd without published opinion 845_f2d_1013 3d cir to discern the intent of the payor we consider the method used by the payor to determine the amount_paid compare the agreement to other agreements made by the company consider the facts that led to the agreement and weigh other facts that may reveal the payor’s intent 207_f3d_322 6th cir 180_f3d_859 7th cir dennis hamby hamby xircom’s director of human resources in and and randall holliday holliday xircom’s corporate counsel in and testified that xircom did not pay petitioner the dollar_figure on account of a personal injury the parties did not negotiate the payments at issue on account of personal injuries or sickness that petitioner may have suffered xircom paid dollar_figure to petitioner in pursuant to the date agreement between petitioner and xircom the amounts chosen were the amounts of salary petitioner would have earned at at t or xircom xircom’s practice of offering payments resembling severance_pay to individuals from whom it had withdrawn an employment offer suggests that xircom made payments to petitioner to replace wages the fact that xircom made monthly payments and that xircom issued petitioner a form -- - misc for showing that it had paid him nonemployee compensation of dollar_figure suggests that xircom thought those amounts were a substitute for wages lost wages are not excluded from income under sec_104 when received as damages pursuant to the settlement of economic rights arising out of a contract 102_tc_116 revd on an issue not relevant herein 70_f3d_34 5th cir in contrast lost wages recovered on behalf of an individual who is unable to work because of a personal injury such as an automobile accident may be excludable see 515_us_323 petitioner points out that hamby testified in an earlier deposition that xircom made the payments to prevent further harm to petitioner petitioner contends that hamby’s use of the term harm shows that the payments were for personal_injury_or_sickness we disagree we believe the harm hamby referred to was the loss of wages hamby and holliday testified that xircom paid petitioner solely to replace wages that he would have earned xircom had no financial interest in the characterization of its payments to petitioner because it could deduct them whether or not petitioner could exclude them from income we find the testimony of hamby and holliday to be credible petitioners testified that they became physically ill lost sleep contracted pneumonia had headaches suffered emotional distress and divorced as a result of xircom’s withdrawal of the employment offer to petitioner however this does not establish that xircom had knowledge of or intended to pay petitioner damages on account of personal injuries or sickness xircom did not pay petitioner for damage to his reputation thus this case is unlike 223_f3d_1261 11th cir revg t cc where the u s court_of_appeals for the eleventh circuit held that because the taxpayers’ business reputation was uniquely linked to their personal reputation damages paid for injury to the taxpayers’ business reputation were received on account of personal injury and thus excludable under sec_104 we conclude that petitioners may not exclude from income xircom’s payments of dollar_figure to petitioner in because they were a substitute for wages and they were not paid on account of personal injuries or sickness see 504_us_229 robinson v commissioner supra b whether petitioners are liable for the addition_to_tax for failure to timely file their income_tax return respondent determined and contends that petitioners are liable for the addition_to_tax under sec_6651 for failure to timely file their income_tax return for a taxpayer is liable for an addition_to_tax of up to percent for failure to -- timely file a federal_income_tax return unless the failure was due to reasonable_cause and not willful neglect sec_6651 a as stated above the record is not clear whether sec_7491 applies here in court proceedings arising in connection with examinations beginning after date sec_7491 c places on the commissioner the burden of producing sufficient evidence that it 1s appropriate to impose the addition_to_tax under sec_665l1 a if sec_7491 applies respondent has met the burden of production relating to petitioners’ liability for the addition_to_tax for failure to timely file their return because respondent has shown that petitioners filed their return on date thus petitioners bear the burden of proving that the failure is due to reasonable_cause and not willful neglect see 469_us_241 petitioners did not address this issue at trial or on brief and we deem petitioners to have conceded that they are liable for the addition_to_tax for failure to timely file their income_tax return we may deem a taxpayer to have conceded an issue that was raised in the petition if he or she made no argument at trial or on brief relating to that issue see 87_tc_698 affd 832_f2d_403 7th cir 67_tc_94 n - - we conclude that petitioners are liable for the addition_to_tax under sec_6651 for failure to timely file their income_tax return c whether the time to assess tax against petitioners for has expired petitioner contends that the time to assess tax against petitioners for expired before respondent issued the notice_of_deficiency we disagree collins concedes that the time to assess tax for petitioners’ tax_year has not expired on date petitioner signed a form_872 in which he agreed to extend the time to assess tax for until date respondent issued the notice_of_deficiency on date petitioner does not contend that the form_872 that he signed is invalid we conclude that the time to assess the tax for petitioners’ tax_year had not expired when respondent issued the notice_of_deficiency to reflect the foregoing decisions will be entered for respondent
